Title: To George Washington from Major General Artemas Ward, 19 August 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 19 August 1776.

Your Letter of the twelfth Instant I received Saturday Evening; I gave immediate attention to your Orders, and as it was judged extremely difficult, if not impracticable, to convey the Mortars by land, I gave Orders to the proper persons to prepare every thing necessary for conveying them by water, and to work day and night until they were compleated. This day they will go on board of Lighters to Sandwich from which place they are to be conveyed over the narrow neck of land to a place called Buzzards Bay, where they will be put on board two Lighters and conveyed to Rhode Island, from thence, keeping near the land, to New york. I ordered they should be put on board two Vessels for the greater safety that if one should meet with any misfortune the other might perhaps go safe. I have given Mr Davis,

Deputy Barrack Master, the care of them as he was well acquainted with Coast, and have directed him to make all possible dispatch in conveying the Mortars with their Appertenances to New york. An Invoice of them is as follows, 2 Sea Mortars with upper and under Beds. 1 Truck Carriage. 1 Dozen Handspikes. 4 Iron Crows. 2 Spruce Poles for a pair of Sheers. 2 Hoisting Tackles. 3 Guys. 2 Pair of Slings. 4 Luff Tackles. 2 Coils of small Cordage. I have ordered Ensign Gould with his party, (who were going to New york by land,) to go on board the Vessels as a Guard, lest the Enemy should send their Boats from some of their Cruisers and attack the Lighters.
Great is our Solicitude for you and the Army under your Command at New york, as we are in constant expectation of the Enemy’s making a violent attack. May the God of Armies give You Success! I am Your Excellency’s Obedient Humble Servant

Artemas Ward

